IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
GERALD BLAYLOCK AND DYLAN BATES PLAINTIFFS
VS. CIVIL ACTION NO.: 1:18-CV-00118-GHD-RP
TIMO'I`HY BOGGS, IN HIS INDIVIDUAL
CAPACITY DEFENDANT
ORDER OF DISMISSAL

 

Plaintiff`s, Gerald Blaylock and Dylan Bates, and Defendant, Timothy Boggs, have
agreed to and announce to the Court a confidential settlement of` this case, and the Court, being
advised that the parties have an informed understanding of their rights and a full appreciation of
the consequences of the settlement, is desirous that this matter be finally closed on the docket.

IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is hereby
DISMISSED WITH PREJUDICE as to all parties, including all claims brought or that could
have been brought by any party, With the parties to bear their own costs. Pursuant to the
confidential agreement of the parties, the Court Will retain jurisdiction over this lawsuit for the

purpose of enforcing the confidential settlement agreement

,
SO ORDERED AND ADJUDGED thiS the Q 92 day Of AFQM , 2019.
,<Iz, /~4 .Q@...;z..,.

SENIOR JUDGE

PD.25686796.]

Agreed to by:

PD.25686796.1

/s/ Victor I. Fleiz‘as
Victor I. Fleitas, Esq.
Attorney for Plaintijf

/s/ H. David Clark. III
G. Todd Butler, Esq.
H. David Clark, III, Esq. .
Attorneysfor Defendants

